Citation Nr: 1801998	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable rating for degenerative joint disease of the right hip in excess of 30 percent from April 1, 2011 to June 27, 2017.

2. Entitlement to a compensable rating prior to December 13, 2011.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran underwent a hearing before the undersigned Veterans Law Judge in November 2017. The Board previously remanded this case in August 2015 for further evidentiary development.


FINDINGS OF FACT

1. The Veteran's right hip condition was manifested by moderately severe residuals of weakness, pain, or limitation of motion from April 1, 2011.

2. The Veteran's sinusitis was manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting


CONCLUSION OF LAW

1. The criteria for a rating of 50 percent for a right hip condition have been met as of April 1, 2011.

2. The criteria for a rating of 30 percent for sinusitis have been met as of May 1, 2008.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his current staged ratings for his right hip and sinusitis did not accurately reflect the extent of his disability at the time. For the following reasons, the Board agrees with the Veteran's contentions.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the current level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The Veteran's right hip is rated under Diagnostic Code 5054.

The minimum rating following a hip replacement is 30 percent. To receive a 50 percent rating, veterans must suffer from moderately severe residuals of weakness, pain, or limitation of motion. To receive a 70 percent rating, veterans must suffer from markedly severe residual weakness, pain, or limitation of motion following implantation of prosthesis.

The Veteran's sinusitis is rated under Diagnostic Code 6513.

If sinusitis is detectable only by x-ray, then it is noncompensable. If the veteran suffers from one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, the veteran is eligible for a 10 percent rating. For a 30 percent rating, veterans must suffer from three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A review of the facts for the Veteran's sinus condition reveals the following:

From the day the Veteran exited service, his sinus condition was rated as non-compensable. 

In May 2008, he received treatment through his primary care provider for several emergency room visits, for pus pockets, and upper respiratory infections. The Veteran switched to the VA for care around December 2011 and was placed on a regimen of cetirizine and Flonase to control his condition. 

In February 2012, the Veteran received a Compensation and Pension (C&P) examination for sinusitis in which the Veteran explained his symptoms and stated he had suffered from then since leaving service. At the examination, the Veteran stated that he was bedridden at least once monthly due to respiratory failure and was forced to take antibiotics about twice a year. Furthermore, he suffered from frequent headaches, pain, and discharge due to his condition.

Following that examination, the RO rated the Veteran's condition as 30 percent disabling. At his November 2017 hearing, the Veteran confirmed that he suffered from the same symptoms he described at his February 2012 examination since May 2008.

Concerning the Veteran's right hip condition, he received a right hip replacement in February 2010. Due to complications of the surgery, the Veteran received an additional right hip replacement surgery in March 2011, and the RO rated him as 30 percent disabled in April 2011. Following his second hip replacement, the Veteran testified, he suffered from bone-on-bone grinding in his hip; an inability to bend; difficulty getting in and out of cars; severe osteoarthritis, and limited range of motion.

In June 2017, the Veteran underwent a C&P examination in which he detailed these symptoms. Following the examination, the RO rated the Veteran as 50 percent disabled.

The Board finds the Veteran eligible for a uniform 30 percent rating for sinusitis and a uniform 50 percent rating for his right hip. For both conditions, the RO began the Veteran's increased rating the day of the examination. However, as the Veteran credibly testified at his hearing, the symptoms making him eligible for the increased rating drastically pre-dated the date of the examination. Furthermore, the Veteran's medical records support his testimony.

At the hearing, the Veteran testified that he did not believe himself to be eligible for ratings in excess of 50 percent or 30 percent for his right hip and sinusitis, and the Board has found that the record does not support higher ratings.  


ORDER

A rating of 50 percent under Diagnostic Code 5054 is warranted from April 1, 2011.

A rating of 30 percent under Diagnostic Code 6513 is warranted May 1, 2008.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


